Citation Nr: 9921156	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  91-21 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
including as secondary to service-connected residuals of a 
gunshot wound of the back.

2.  Entitlement to an increased rating for service-connected 
residuals of a gunshot wound of the back, currently evaluated 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to November 
1953.

In January 1994, the Board of Veterans' Appeals (Board) denied 
the veteran's application to reopen a claim for service 
connection for a psychiatric disorder, denied his claim for 
secondary service connection for a psychiatric disorder (claimed 
as due to service-connected residuals of a gunshot wound of the 
back), and denied his claim for an increased rating for residuals 
of a gunshot wound of the back.  The veteran then appealed to the 
United States Court of Veterans Appeals (which has since been 
renamed the United States Court of Appeals for Veterans Claims) 
(Court).  In October 1995, the Secretary of the VA filed a motion 
with the Court to vacate the January 1994 Board decision and to 
remand the case to the Board; and by a November 1995 Court order, 
the motion was granted.  

In light of the motion and Court order, the issues now on appeal 
are entitlement to service connection for a psychiatric disorder, 
including as secondary to service-connected residuals of a 
gunshot wound of the back; and entitlement to an increased rating 
for residuals of a gunshot wound of the back, currently evaluated 
20 percent disabling.  A personal hearing was held before a 
member of the Board in September 1996.  In October 1996 and March 
1998, the Board remanded the case to the RO for further 
evidentiary development.  The case was returned to the Board in 
April 1999.

The present Board decision addresses the issue of direct and 
secondary service connection for a psychiatric disorder.  The 
issue of an increased rating for residuals of a gunshot wound of 
the back will be addressed in the remand which follows this 
decision.


FINDINGS OF FACT

1.  The veteran had a personality disorder in service, which is 
not a disability for VA compensation purposes.

2.  A chronic acquired psychiatric disorder began many years 
after service and was not caused by any incident of service.  

3.  The veteran's current psychiatric disorder was not caused or 
permanently worsened by his service-connected residuals of a 
gunshot wound of the back.


CONCLUSIONS OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service, and a psychiatric disorder is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from April 
1951 to November 1953.  

A review of the veteran's service medical records shows that on 
medical examination performed for pre-enlistment purposes in 
December 1950, no abnormalities were noted with respect to the 
veteran's psychiatric system.  In April 1951, shortly after 
commencing active duty, the veteran was seen for complains of 
headaches.  The examiner noted that he was on the verge of tears 
on questioning and that he strongly wanted to go home; he was 
referred for a psychiatric consult.  On subsequent examination, 
the examiner noted that the veteran was underage (he was 17 at 
the time) and had a number of anxieties; the diagnostic 
impression was a passive dependent personality.  A November 1951 
outpatient treatment note indicates that the veteran was shot in 
the back while on furlough at home, about a week earlier, in 
October 1951.  The veteran related that he and a friend had been 
shooting at rats; that he was struck in the back by scatter shot 
from his friend's .22 caliber gun; and that he was seen at a 
local hospital for the injury.

A hospital discharge summary shows that the veteran was 
hospitalized for one week in May 1952 after making a feeble 
attempt at cutting his wrist.  The examiner noted that the 
veteran had just returned from being absent without leave (AWOL) 
and had been told he would receive a court-martial.  It was noted 
that the veteran had joined the service to get away from home and 
that he had been married for about 6 weeks.  On admission, he 
showed some depressive features and was upset and tearful.  He 
said he could no longer stand the Air Force and showed many 
immature traits.  After counseling and talks with his commanding 
officer he "settled down" and expressed a desire to return to 
duty.  The examiner opined that because of the veteran's immature 
personality his ability to make a satisfactory readjustment was 
in some doubt, and an administrative separation might be 
necessary in the future.  The discharge diagnosis was emotional 
instability reaction, acute, mild, manifested by abortive attempt 
at suicide and excitability; stress moderate; predisposition 
moderate; impairment minimal at present - improved, existing 
prior to service.  On hospital discharge, the veteran's physical 
profile (PULHES) included S-2 (slightly below normal) for the 
psychiatric system. 

A June 1952 treatment note shows that the veteran was interviewed 
and was making a satisfactory adjustment since his release from 
the hospital.  A September 1952 treatment note shows that the 
veteran presented for counseling after his request for a hardship 
discharge was disapproved, and said he was upset.  The examiner 
noted that the veteran needed some support to accept his 
disappointment regarding the denial of his request.  A subsequent 
psychiatric treatment note dated in late September 1952 shows 
that the veteran was interviewed, and there was no need for 
further therapy.

A January 1953 treatment note shows that the veteran was referred 
for a psychiatric consultation by his commanding officer, as he 
complained of back pain despite the lack of evidence of physical 
disease of the back and the lack of response to symptomatic 
treatment.  The examiner noted that the veteran had been 
hospitalized for a feeble suicide attempt in April 1952, had been 
seen after that for emotional upset, and had been AWOL on two 
occasions.  The examiner indicated that there was no evidence of 
abnormal mental content, opined that the veteran was a very 
immature young man with very egocentric motivation, and found no 
need for further therapy.

On medical examination performed for separation purposes in 
October 1953, the veteran's psychiatric system was listed as 
normal, and his physical profile (PULHES) included S-1 (normal) 
for the psychiatric system.  The veteran was released from active 
duty in November 1953.

On medical examination performed for the Air Force Reserve in May 
1958, the veteran's psychiatric system was listed as normal, and 
his physical profile (PULHES) included S-1 (normal) for the 
psychiatric system.  In a report of medical history completed in 
May 1958, the veteran denied a history of depression, excessive 
worry, and nervous trouble.

Private medical records from Duke University Medical Center dated 
from 1960 to 1988 reflect treatment for a variety of conditions.  
In June 1960 he was treated for a crush injury incurred after a 
car fell on him, and was diagnosed with traumatic rupture of the 
left hemi-diaphragm, right hemothorax, rib fractures, and 
fractures of multiple thoracic and lumbar vertebrae of the spine.  

Medical records dated in March 1976 from the emergency room of a 
private hospital show that the veteran was treated for a suicide 
attempt with multiple drug overdose.  He reported that his wife 
and daughter had left him.  It was recommended that he be 
committed for suicide precautions.  Medical records dated in 
1978, from Duke University Medical Center, reflect treatment for 
several disorders, including depression.

Private medical records from Durham County General Hospital dated 
from 1983 to 1984 reflect treatment for back pain.  In May 1983 
the veteran reported a 23-year history of back pain since he was 
crushed by a car which fell from a hoist.  He also reported a 
history of depression.  He underwent a myelogram, a bilateral 
laminectomy at L3 and L4, and a partial bilateral L5 nerve root 
exploration at L3 and L4.  The diagnosis was spinal stenosis.  On 
admission in May 1984, he reported two prior back injuries; he 
said he was crushed under a car in 1960, and fell out of a second 
story building in 1982.  He underwent a lumbar myelogram, a right 
L2 and L3 laminectomy, and a right L2 and L3 foraminectomy with 
"fasidectomy."  The diagnoses were right L2-3 and L3-4 spinal 
stenosis, bilateral inguinal hernias with post-traumatic 
abdominal wall hernia, and obesity.

Private medical records from Dr. J. L. Frank dated from 1983 to 
1987 reflect treatment for back pain.  An April 1983 treatment 
note shows that the veteran reported a 23-year history of pain of 
the low back and right leg since he was crushed by a car.  The 
diagnosis was degenerative arthritis of the lumbosacral spine, 
with right radiculopathy on the basis of possible intervertebral 
disc pathology, or more likely spinal stenosis, with an old 
injury to the lumbar spine with transverse process fractures of 
L1 to L4 on the right.

In November 1985, the veteran submitted claims for service 
connection for a back disability and a psychiatric disorder.  He 
reported post-service treatment for depression at John Umstead 
Hospital, and at a Mental Health Clinic in Henderson, North 
Carolina.

By a letter to the veteran dated in December 1985, the RO asked 
him to provide medical evidence regarding the above treatment.  
He did not submit such evidence.

At a January 1986 VA psychiatric examination, the veteran 
reported a history of depression for a period of years.  He 
reported that he was treated for depression in service, at John 
Umstead Hospital in the 1970s, and more recently at a local 
mental health center, although he had not attended the center in 
recent months.  He said he still experienced chronic depression.  
The diagnosis was atypical depression.

In a March 1986 decision, the RO established service connection 
for residuals of a gunshot wound of the back, with a 20 percent 
rating, and denied service connection for a psychiatric disorder.

Records from the Social Security Administration (SSA) show that 
the veteran was awarded disability benefits in February 1987.  
The SSA found that he had severe degenerative disc disease with 
limitation of back motion and pain, and a dysthymic disorder.

In a May 1988 decision, the Board, in pertinent part, denied 
service connection for herniated nucleus pulposus with spinal 
stenosis.

VA outpatient treatment records dated from 1988 to 1990 reflect 
treatment for a variety of conditions including recurrent major 
depression, back pain, diabetes mellitus, and hypertension.

A VA discharge summary shows that the veteran was hospitalized 
for almost three weeks in October 1990.  On admission he 
complained of worsening depression, and the examiner noted that 
the veteran had numerous psychosocial stressors including chronic 
low back pain, a wife with terminal illness, and a chaotic 
situation with his children.  The veteran reported two suicide 
attempts:  in 1952, due to chronic pain, and in 1976, after an 
argument with his wife.  The examiner noted that during the 
hospital course, it appeared that the veteran's social situation 
and his chronic pain significantly affected his depression.  The 
discharge diagnoses were as follows:  Axis I:  recurrent major 
depression, and Axis III:  hypertension, diabetes mellitus, 
chronic back pain secondary to lumbar stenosis and cervical 
spondylosis, status post kidney stone removal in September 1990, 
status post L3-L5 lumbar laminectomy in 1983, and ventral hernia.

By a letter dated in May 1991, the veteran asserted that he had a 
back disability during service prior to being shot in the back.  
He claimed that after he was shot during service, he became so 
depressed about his back pain that he had a nervous breakdown and 
attempted suicide.  He reiterated these assertions in subsequent 
statements.

At a December 1991 VA psychiatric examination, the veteran 
complained of depression of longstanding duration, and said in 
recent months he had more difficulty with claustrophobic feelings 
and said that he was only able to do a small amount of things 
during the day due to his physical limitations which increased 
his feelings of tension and depression.  The diagnosis was major 
depression, and the examiner indicated that the specific cause of 
the veteran's depression was not known but that it was his 
opinion that the stress of the veteran's continuing low back pain 
was a contributing factor.

VA outpatient treatment records dated from 1992 to 1995 reflect 
treatment, including medication, for depression; he was also 
treated for back and neck pain.  In May 1995, he underwent a 
bilateral nerve root decompression at L5.

By a letter dated in May 1994, the veteran said, "I have never 
contended that my nervous breakdown was caused only by my gunshot 
wound.  My nervous condition was caused by physical strain on my 
back in basic training and my duties in the mess hall of Scott 
Air Force Base."

At a September 1996 Board hearing, the veteran reiterated many of 
his assertions.  He said he attempted suicide during service due 
to back pain.  He said his second suicide attempt, after 
separation from service, was also due to back pain and 
frustration due to his inability to work.

At a January 1997 VA psychiatric examination, the veteran 
complained of depression, hopelessness, and suicidal ideation.  
The diagnoses were history of major depression, history of 
adjustment disorder, and depression, not otherwise specified.  He 
opined that the veteran's depression was usually worsened in 
relationship to ongoing stressors in his life, which would 
indicate that it was more on a reactive basis than an ongoing 
independent depression.  He opined that the veteran's psychiatric 
symptoms were not related to his residuals of his superficial 
wounds suffered when he had rat pellets shot in his back. The 
examiner indicated that psychological testing was planned.

In January 1997, VA psychological testing was performed.  The 
veteran complained of chronic back pain, depressed mood, sleep 
disturbance, and severe financial problems.  He reported 
incurring a gunshot wound to the back during service in 1951, in 
which a friend, using a .22 caliber rifle, shot several loads of 
ammunition into his back.  He said he was in intense pain for 
several days, underwent surgery, and had ambulation therapy.  He 
said he felt this trauma had a negative impact on his earning 
potential, employment, and interpersonal relationships, and that 
such injuries therefore resulted in many psychological scars, 
most notably depression.  The veteran did not report any other 
medical history regarding his back.  The examiner noted that the 
test results from the Mississippi Scale suggested significant 
endorsement and possible over-reporting of post-traumatic stress 
disorder (PTSD) symptoms, and that such results suggested an 
invalid profile.  He stated that it was likely that the veteran 
over-reported symptoms in order to signify the need for help.  
The psychologist opined that the veteran did seem to have 
experienced chronic depression related to the medical problems 
resulting from his gunshot wounds.  The Axis I diagnosis was 
dysthymic disorder, and the Axis III diagnoses were chronic back 
pain related to a gunshot wound in 1951, degenerative joint 
disease, diabetes mellitus, and cardiovascular problems.

A VA discharge summary shows that the veteran was hospitalized 
for approximately one week in January 1997.  He presented with 
complaints of feeling "gloomy."  The discharge diagnoses were 
as follows:  Axis I:  major depression, Axis III:  diabetes 
mellitus, hypertension, and chronic back pain, and Axis IV:  
moderate stressors, including financial difficulties, dealing 
with pain, loss of his wife (who died in 1994), and multiple 
problems with adult children.

In an April 1997 addendum, the VA psychiatrist who performed the 
January 1997 VA examination indicated that he had reviewed the 
results of psychological testing, and found no evidence of 
ongoing major depression, and the results were consistent with an 
invalid profile of over-reporting symptoms.  He opined that the 
veteran's present condition was neither caused nor worsened by 
his service-connected injury, and noted that a physical 
examination did not reveal any injury secondary to a gunshot 
wound.

At a July 1998 VA psychiatric examination, the veteran reported a 
long history of a depressive disorder, and prior suicide 
attempts.  The examiner indicated that he had reviewed the 
veteran's claims file, and opined that the information did not 
indicate that the veteran's service-connected disabilities caused 
or worsened his depression.  The diagnosis was depressive 
disorder not otherwise specified.

II.  Analysis

The veteran claims service connection for a psychiatric disorder 
which he asserts was either incurred during military service or 
as a result of his service-connected residuals of a gunshot wound 
of the back.  His claim is well grounded, meaning plausible.  The 
file shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A personality disorder is not a disability for VA compensation 
purposes and may not be service connected.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127.
 
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. 3.310(a).  Secondary 
service connection may be established for a disorder which is 
aggravated by a service-connected disability; compensation may be 
provided for the degree of disability (but only that degree) over 
and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 8 Vet. App. 374 (1995).  

The veteran's service medical records from his 1951-1953 active 
duty show that on multiple occasions, both before and after 
sustaining a gunshot wound to the back (the residuals of which 
are now service connected), he was found to have a personality 
disorder.  As noted above, legal authority precludes service 
connection for a personality disorder.  Service medical records, 
including the separation examination, are negative for a chronic 
acquired psychiatric disorder (such as a neurosis or psychosis).

There is no medical evidence of an acquired psychiatric disorder 
until many years after service.  On medical examination performed 
for the Air Force Reserve in 1958, the veteran's psychiatric 
system was found to be normal.  

Private medical records dated in 1960 reflect that the veteran 
incurred spinal fractures after he was crushed by a car; 
subsequent medical records reflect treatment for back pain, 
including three surgeries.

Private medical records dated in 1976 reflect that the veteran 
was treated for  a suicide attempt after his wife and daughter 
left him.  Medical records from 1978 show a diagnosis of 
depression.  At a 1986 VA psychiatric examination, the veteran 
was diagnosed with atypical depression, and  subsequent medical 
records reflect treatment for depression.  He was hospitalized 
for this condition in 1990, and the examiner noted that it 
appeared that the veteran's social situation and his chronic pain 
significantly affected his depression.  The pertinent discharge 
diagnoses were recurrent major depression, and chronic back pain 
secondary to lumbar stenosis and cervical spondylosis.  At a 
December 1991 VA psychiatric examination, the examiner diagnosed 
major depression, and indicated that the specific cause of the 
veteran's depression was not known but that it was his opinion 
that the stress of the veteran's continuing low back pain was a 
contributing factor.  

At a January 1997 VA psychiatric examination, the examiner 
diagnosed a history of major depression, history of adjustment 
disorder, and depression, not otherwise specified.  He opined 
that the veteran's depression was usually worsened in 
relationship to ongoing stressors in his life, which would 
indicate that it was more on a reactive basis than an ongoing 
independent depression.  He opined that the veteran's psychiatric 
symptoms were not related to his residuals of his superficial 
wounds suffered when he had rat pellets shot in his back.

In a January 1997, VA psychological testing was performed, and 
the veteran reported that he was shot in the back during service.  
He failed to mention the spinal fractures incurred in 1960 or any 
of his post-service back surgeries.  The psychologist noted that 
the testing produced an invalid profile due to possible over-
reporting of PTSD symptoms, and opined that the veteran did seem 
to have experienced chronic depression related to the medical 
problems resulting from his gunshot wounds.  He diagnosed 
dysthymic disorder.

The veteran was hospitalized for major depression at a VA 
hospital in January 1997, and the examiner noted that he had 
moderate stressors, including financial difficulties, dealing 
with pain, loss of his wife, and multiple problems with adult 
children.  In an April 1997 addendum, the VA psychiatrist who 
performed the January 1997 VA examination indicated that he had 
reviewed the results of psychological testing, and found no 
evidence of ongoing major depression, and the results were 
consistent with an invalid profile of over-reporting symptoms.  
He opined that the veteran's present condition was neither caused 
nor worsened by his service-connected injury, and noted that a 
physical examination did not reveal any injury secondary to a 
gunshot wound.  At a July 1998 VA psychiatric examination, the 
examiner indicated that he had reviewed the veteran's claims 
file, and opined that the information did not indicate that the 
veteran's service-connected disabilities caused or worsened his 
depression.  The diagnosis was depressive disorder not otherwise 
specified.

With regard to direct service connection for a psychiatric 
disorder, the evidence shows no chronic acquired psychiatric 
disorder during service or for years later, and the medical 
evidence does not link the current condition to any incident of 
service.  Based on the weight of the evidence, the Board 
concludes that a psychiatric disorder was not incurred in or 
aggravated by service, and direct service connection is not 
warranted.

The veteran also maintains he is entitled to secondary service 
connection for a psychiatric disorder, on the theory that his 
current psychiatric disorder is proximately due to or the result 
of his service-connected residuals of a gunshot wound of the 
back.  The service-connected back condition involves residuals of 
superficial pellet wounds sustained in a rat-shooting incident in 
service.  After service the veteran sustained significant back 
trauma, and he has non-service-connected back disorders including 
spinal stenosis.  As to the claim for secondary service 
connection for a psychiatric disorder, such may not be 
established if it was caused or aggravated by a non-service-
connected condition.  Although some doctors have said that the 
veteran's back pain contributes to his current depression, only 
one medical professional (a VA psychologist) related the 
veteran's current depression specifically to his service-
connected residuals of a gunshot wound of the back, and that 
psychologist based his opinion solely on the veteran's 
incompletely reported medical history.  The veteran did not 
report his non-service-connected back disorders to this 
psychologist, and it does not appear that the psychologist 
reviewed the veteran's medical records prior to forming his 
opinion.  The Board notes that a bare transcription of lay 
history is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  The Board finds that 
this doctor's comments regarding the veteran's depression and 
residuals of a gunshot wound of the back are clearly based on the 
veteran's reported history rather than on a review of his entire 
claims file, including his complete medical records. 

The Board notes that a VA psychiatrist examined the veteran in 
January 1997; he specifically stated (in January 1997 and in 
April 1997) that the veteran's psychiatric disorder was not 
caused or aggravated by his service-connected residuals of a 
gunshot wound of the back.

The Board finds that the 1998 opinion by a VA psychiatrist (that 
the residuals of a gunshot wound of the back did not cause or 
worsen the veteran's depression) is more probative than that of 
the VA psychologist because the VA psychiatrist reviewed the 
veteran's entire claims file, unlike the psychologist, and 
because it appears the psychologist based his opinion solely on 
the veteran's reported history of a gunshot wound to the back in 
the absence of any other identified causes of the psychiatric 
disorder.

The statements by the veteran (including his lay history which is 
merely transcribed in some medical records) and his 
representative to the effect that his current depression was 
caused or aggravated by his service-connected residuals of a 
gunshot wound of the back, are not competent medical evidence on 
questions of diagnosis and etiology.  LeShore, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The weight of the evidence establishes that the veteran's current 
psychiatric disorder was not caused or permanently worsened by 
his service-connected residuals of a gunshot wound of the back.  
The psychiatric disorder is not proximately due to or the result 
of a service-connected disability, and secondary service 
connection is not in order.

The Board finds that the evidence is not approximately balanced; 
rather, the preponderance of the evidence is against the claim.  
Thus, the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For the 
foregoing reasons, the claim for direct or secondary service 
connection for a psychiatric disorder is denied.


ORDER

Service connection for a psychiatric disorder is denied.


REMAND

The veteran's claim for an increased rating for service-connected 
residuals of a gunshot wound of the back was remanded by the 
Board in October 1996 and March 1998.  The veteran underwent VA 
orthopedic examinations in February 1997 and July 1998.  Although 
the July 1998 examiner reviewed the veteran's claims file and 
listed the veteran's current back disorders and symptoms related 
to the back and spine, the examination did not clearly 
differentiate impairment from the service-connected residuals of 
a gunshot wound from impairment from non-service-connected back 
conditions.  As such, the Board finds that another remand is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources (VA or private) of treatment he has 
received for any back problems since 1998.  
The RO should then obtain copies of records 
of such treatment, which are not already 
associated with the claims folder, 
following the procedures of 38 C.F.R. 
§ 3.159. 

2.  The RO should then contact the VA 
examiner (Dr. Tabor) who conducted the July 
1998 VA examinations of the veteran's 
muscles and spine, and ask him to clearly 
identify abnormal signs, symptoms, and 
impairment due solely to the service-
connected residuals of a gunshot wound of 
the back (i.e., pellet wounds of the back 
in the 1951 rat-shooting mishap in 
service); and to separately identify 
abnormal signs, symptoms, and impairment 
from all other non-service-connected back 
disorders (residuals of multiple vertebral 
fractures sustained in a 1960 crush injury 
after service, spinal stenosis, etc.).  The 
claims folder must be provided to and 
reviewed by the doctor.

If the doctor who conducted the July 1998 
VA examinations is unavailable, the RO 
should schedule the veteran for another VA 
orthopedic examination to determine the 
severity of service-connected residuals of 
a gunshot wound of the back, and to 
differentiate impairment which is from non-
service-connected back conditions.  The 
claims folder must be provided to and 
reviewed by the examiner; and the doctor's 
report should clearly indicate that such 
was accomplished.  All necessary findings 
for rating the service-connected back 
condition should be set forth in detail, 
and functional impairment due solely to the 
service-connected back condition should be 
assessed.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Thereafter, the RO should review the claim for an increased 
rating for residuals of a gunshot wound of the back.  If the 
claim is denied, the veteran and his representative should be 
furnished a supplemental statement of the case and given an 
opportunity to respond.  The case should then be returned to the 
Board for further appellate consideration. 



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals


 

